DETAILED ACTION
The following is an Allowance in response to application number 15/941,318 filed 8/24/2021 and communication with Applicant Representative Shebli Mikailli, Reg. No. 70,401 on 9/3/2021 (see attached Interview Summary). Claims 1, 4-8, 11-15, and 18-20 are pending and are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant Representative Shebli Mikailli, Reg. No. 70,401 on 9/3/2021.

In the Claims
	Please amend claim 19 of the application as follows:
1. 	(Previously Presented) A method comprising: 
	determining that a first transaction completed by a user on an online retailer website originated from a third party website; 
	in response to determining that the first transaction originated from the third party website: 
	generating a record within a user profile of the online retailer website that is allocated to the user, the record including an affiliate partner identifier assigned to the third party website, first time data based on completion of the first transaction, and second time data defining a first time interval after completion of the first transaction; 
	determining a customer lifetime value (CLV) credit to be assigned to the third party website for originating the user, the CLV credit being determined based on a CLV for the user, the CLV based on an estimated 
	assigning, to an account associated with the affiliate partner identifier assigned to the third party website online retailer, a first portion of the CLV credit, the first portion of the CLV credit being less than the CLV credit; 
	subsequently recording, in the user profile, engagement data describing detected occurrences of specified user interactions with the online retailer website that are attributed to the user; 
	gathering, based on the first time data and the second time data, a portion of the engagement data describing detected occurrence of specified interactions that occurred during the first time interval; and 
	in response to determining, based on the portion of the engagement data, that the user completed at least one additional transaction during the first time interval, assigning, to the account associated with the affiliate partner identifier, a second portion of the CLV credit, a sum of the first portion of the CLV credit and the second portion of the CLV credit being no greater than the CLV credit.
2-3.	(Canceled)
4. 	(Previously Presented) The method of claim 1, wherein the predetermined period of time is one year and the first period of time interval is three months.  
5. 	(Previously Presented) The method of claim 1, wherein the predetermined period of time is three years and the first period of time interval is three months.  
6. 	(Previously Presented) The method of claim 1, further comprising: 
	determining that the user completed at least one additional transaction during a second time interval after the first period of time interval; and 
	in response to determining that the user completed the at least one additional transaction during the second time interval, assigning, to the account associated with the affiliate partner identifier, a third portion of the CLV credit, a 
7. 	(Previously Presented) The method of claim 1, further comprising: 
	determining that the user did not complete at least one additional transaction during a second time interval after the first time interval, wherein the account associated with the affiliate partner identifier is not assigned a third portion of the CLV credit associated with the second time interval.  
8. 	(Previously Presented) A system comprising: 
	one or more computer processors; and 
	one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to perform operations comprising: 
	determining that a first transaction completed by a user on an online retailer website originated from a third party website; 
	in response to determining that the first transaction originated from the third party website: AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 4 Application Number: 15/941,318Dkt: 2043.L24US1 Filing Date: March 30, 2018 
	generating a record within a user profile of the online retailer website that is allocated to the user, the record including an affiliate partner identifier assigned to the third party website, first time data based on completion of the first transaction, and second time data defining a first time interval after completion of the first transaction; 
	determining a customer lifetime value (CLV) credit to be assigned to the third party website for originating the user, the CLV credit being determined based on a CLV for the user, the CLV based on an estimated monetary amount that the user will spend with the online retailer website over a predetermined period of time; and 
	assigning, to an account associated with the affiliate partner identifier assigned to the third party website online retailer, a first portion of 
	subsequently recording, in the user profile, engagement data describing detected occurrences of specified user interactions with the online retailer website that are attributed to the user, 
	gathering, based on the first time data and the second time data, a portion of the engagement data describing detected occurrence of specified interactions that occurred during the first time interval; and 
	in response to determining, based on the portion of the engagement data, that the user completed at least one additional transaction during the first time interval, assigning, to the account associated with the affiliate partner identifier, a second portion of the CLV credit, a sum of the first portion of the CLV credit and the second portion of the CLV credit being no greater than the CLV credit.
9-10.	(Canceled)
11. 	(Previously Presented) The system of claim 8, wherein the predetermined period of time is one year and the first time interval is three months.
12. 	(Previously Presented) The system of claim 8, wherein the predetermined period of time is three years and the first time interval is three months.
13. 	(Previously Presented) The system of claim 8, the operations further comprising: 
	determining that the user completed at least one additional transaction during a second time interval after the first time interval; and 
	in response to determining that the user completed the at least one additional transaction during the second time interval, assigning, to the account associated with the affiliate partner identifier, a third portion of the CLV credit, a sum of the first portion of the CLV credit, the second portion of the CLV credit, and the third portion of the CLV credit being no greater than the CLV credit.  
14. 	(Previously Presented) The system of claim 8, the operations further comprising: 

15. 	(Previously Presented) A non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of an online retailer system, cause the online retailer system to perform operations comprising: 
	determining that a first transaction completed by a user on an online retailer website originated from a third party website; 
	in response to determining that the first transaction originated from the third party website: 
	generating a record within a user profile of the online retailer website that is allocated to the user, the record including an affiliate partner identifier assigned to the third party website, first time data based on completion of the first transaction, and second time data defining a first time interval after completion of the first transaction; 
	determining a customer lifetime value (CLV) credit to be assigned to the third party website for originating the user, the CLV credit being determined based on a CLV for the user, the CLV based on an estimated monetary amount that the user will spend with the online retailer website over a predetermined period of time; and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 6
	assigning, to an account associated with the affiliate partner identifier assigned to the third party website online retailer, a first portion of the CLV credit, the first portion of the CLV credit being less than the CLV credit; 
	subsequently recording, in the user profile, engagement data describing detected occurrences of specified user interactions with the online retailer website that are attributed to the user; 

	in response to determining, based on the portion of the engagement data, that the user completed at least one additional transaction during the first time interval, assigning, to the account associated with the affiliate partner identifier, a second portion of the CLV credit, a sum of the first portion of the CLV credit and the second portion of the CLV credit being no greater than the CLV credit.    
16-17.	(Canceled)
18. 	(Previously Presented) The non-transitory computer-readable medium of claim 15, wherein the predetermined time is one year and the first period of time interval is three months.  
19. 	(Currently Amended) The non-transitory computer-readable medium of claim [[16]] 15, the operations further comprising: 
	determining that the user completed at least one additional transaction during a second time interval after the first time interval; and 
	in response to determining that the user completed the at least one additional transaction during the second time interval, assigning, to the account associated with the affiliate partner identifier, a third portion of the CLV credit, a sum of the first portion of the CLV credit, the second portion of the CLV credit, and the third portion of the CLV credit being no greater than the CLV credit.  
20. 	(Previously Presented) The non-transitory computer-readable medium of claim 15, the operations further comprising: 
	determining that the user did not complete at least one additional transaction during a second time interval after the first time interval, wherein the account associated with the affiliate partner identifier is not assigned a third portion of the CLV credit associated with the second time interval.

Reasons for Allowance
Claims 1, 4-8, 11-15, and 18-20 were pending. Claims 1, 4-8, 11-15, and 18-20 are now allowed.   Examiner conducted a thorough search of the body of available prior art (see attached documents regards PTO-892 Notice of Reference Cited and PE2E search History). Notably, Examiner discovered patent literature documents that most closely taught aspects of the invention, but no single disclosure taught “every element required by the claims under its broadest reasonable interpretation” [MPEP 2131] to make a 35 USC 102 rejection of claims 1, 4-8, 11-15, and 18-20. Further, Examiner considered the individual elements of the recited claims taught across the prior art, but did not find it obvious to combine such disclosures [MPEP 2142] to make a 35 USC 103 rejection.
Summarily, Examiner found it novel and non-obvious to limit the independently claimed method, system, and non-transitory computer-readable medium for assigning customer lifetime value credit based on engagement to include “determining that a first transaction completed by a user on an online retailer website originated from a third party website; in response to determining that the first transaction originated from the third party website: generating a record within a user profile of the online retailer website that is allocated to the user, the record including an affiliate partner identifier assigned to the third party website, first time data based on completion of the first transaction, and second time data defining a first time interval after completion of the first transaction; determining a customer lifetime value (CLV) credit to be assigned to the third party website for originating the user, the CLV credit being determined based on a CLV for the user, the CLV based on an estimated monetary amount that the user will spend with the online retailer website over a predetermined period of time; and assigning, to an account associated with the affiliate partner identifier assigned to the third party website, a first portion of the CLV credit, the first portion of the CLV credit being less than the CLV credit; subsequently recording, in the user profile, engagement data describing detected occurrences of specified user interactions with the online retailer website that are attributed to the user; gathering, based on the first time data and the second time data, a portion of the engagement data describing detected occurrence of specified interactions that occurred during the first time interval; and in response to determining, based on the portion of the engagement data, that the user completed at least one additional transaction during the first time interval, assigning, to the account associated with the affiliate partner identifier, a second portion of the CLV credit, a sum of the first portion of the CLV credit and the second portion of the CLV credit being no greater than the CLV credit.” The closest prior art found to be relevant is the cited Tan reference. Tan discloses a system for tracking user purchases and rewarding affiliate members based on the number of purchase transactions made. The teachings of Tan fail to disclose a in response to determining, based on the portion of the engagement data, that the user completed at least one additional transaction during the first time interval, assigning, to the account associated with the affiliate partner identifier, a second portion of the CLV credit, a sum of the first portion of the CLV credit and the second portion of the CLV credit being no greater than the CLV credit. The next closest prior art reference found, Goyal, teaches a system for determining a customer lifetime value based on remaining value, new value and historic profitability. However, Goyal fails to cure the deficiencies of Tan.
	 
The amended claims are statutory under the 2019 Patent Subject Matter Eligibility Guidance. Step 1: The claims are directed towards a process, machine and an article of manufacture. Step 2A, Prong 1: The claims recite determining a customer lifetime value credit based on an estimated monetary amount that a user will spend with an online retailer over a period of time and assigns the customer lifetime credit to an account associated with the retailer in portions which falls under Certain Methods of Organizing Human Activity like commercial or legal interactions (including agreements in the form of contracts; marketing or sales activities or behaviors). Step 2A, Prong 2: The judicial exception is integrated into a practical application because the additional elements of in response to determining that the first transaction originated from the third party website: generating a record within a user profile of the online retailer website that is allocated to the user, the record including an affiliate partner identifier assigned to the third party website, first time data based on completion of the first transaction, and second time data defining a first time interval after completion of the first transaction; subsequently recording, in the user profile, engagement data describing detected occurrences of specified user interactions with the online retailer website that are attributed to the user; and in response to determining, based on the portion of the engagement data, that the user completed at least one additional transaction during the first time interval, assigning, to the account associated with the affiliate partner identifier, a second portion of the CLV credit, a sum of the first portion of the CLV credit and the second portion of the CLV credit being no greater than the CLV credit. The additional elements recite a specific manner of recording detected occurrences of specified user interactions with an online retailer attributed to the user to determine and assign portions of a customer lifetime value which provides a specific improvement over prior systems resulting in an improved affiliate system. The claims are therefore patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclose, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

Tan et al, WO 2013/097054 A1, platform for rewarding members affiliated with a sales reward system with a portion of revenues from the purchase of goods and/or services resulting from advertisements placed by the members on various Web sites. The portion of revenues is provided by the suppliers of the goods and/or services which the advertisements promote. The portion of revenues rewarded to a member depends on the number of purchase transactions made as a result of the advertisements placed by the member. For example, if the number of purchase transactions reaches a designated goal (e.g., a threshold set by the supplier), the member receives a portion of revenues that is greater than the portion of revenues that is received if the goal is not reached.
Goyal et al, US Publication No. 2007/0067273A1, system for estimating a customer's lifetime value to a company. The customer's lifetime value to the company can be based on remaining value of existing products and one or both of new purchase value and historic profitability. The remaining value and new purchase value for the customer may be estimated based on the customer's current customer segment and the customer's predicted future migration to a different customer segment. In addition, the remaining value may be estimated based on expected customer attrition, and the new purchase value may be estimated based on expected individual customer purchases.
Kim et al, WO 2013/023185 A1, systems and methods for social shopping networks. In one embodiment, a computer-implemented method for providing rewards to a user and a customer via a social shopping game platform associated with a networking Web site includes the steps of receiving registration information for the user; receiving product information of at least one product from a merchant; enabling the user to create a user's personal store, wherein the user's personal store displays the product information of the at least one product; enabling a customer of the networking Web site to purchase the at least one displayed product from the merchant; and distributing the rewards to the user and the customer for their activities, such as, if the customer makes a purchase 
Bujlow et al, A Survey on Web Tracking: Mechanisms, Implications, and Defenses, 2017, this article surveys different web tracking mechanisms and presents defense strategies for protecting against the same. Future trends in tracking mechanisms and the resulting potential threats to the users’ privacy are also discussed.
Marshall, US Publication No. 2010/0241501 A1, methods and systems for altering behavior in a variety of applications include recording information associated with an event related to a particular activity or field, determining a status of the event in connection with a rewards algorithm, calculating reward information in accordance with the rewards algorithm, and storing the calculated reward information. A recipient is notified in accordance with a notification algorithm of the calculated reward information. Incentives may be provided for participation in services plans, including professional services plans such as legal plans, adoption and use of types of funds, accounts and funds transfers, use of online services, and numerous other services. Rewards include the receipt of professional services and membership in services plans. Incentives for entering into transactions include offering of related services, including identity theft related services for events related to the transaction. Methods and systems for entering transactions include receiving first transaction request information from a transaction party in a first mode, prompting the transaction party for second transaction request information to be provided in a second mode, if the second transaction information is received in a suitable manner, then entering into the transaction, and otherwise terminating the transaction.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624